Third District Court of Appeal
                               State of Florida

                            Opinion filed July 23, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-1924
                          Lower Tribunal No. 12-4967
                             ________________


                               S.C., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

      Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before EMAS, FERNANDEZ and SCALES, JJ.

      PER CURIAM.
      S.C. appeals from trial court orders that revoked her probation and imposed

a new probation. We affirm the revocation of probation, concluding there was

sufficient evidence to satisfy the trial court’s finding that S.C. violated her

probation.

      However, the order of revocation includes a statement that S.C. tested

positive for THC on February 8, 2013. The State concedes the February 8, 2013

drug test should not have been a basis for revocation because it was not addressed

at the hearing. Accordingly, we remand to the trial court solely for entry of a

corrected order of revocation that deletes the reference to S.C. testing positive for

THC on February 8, 2013. See Johnson v. State, 667 So. 2d 475 (Fla. 3d DCA

1996).

      Affirmed and remanded with instructions.




                                         2